Per Curiam.

The breach of duty by the defendant, which allegedly caused injuries to plaintiff’s husband — injuries giving rise to her present action — occurred while the defendant’s vessel was at sea and while he, as a seaman, was employed at service on that vessel. That alleged breach of duty by the defendant was a maritime tort. As' such it cannot serve as a basis for plaintiff’s complaint which demands relief of a character not within the purview of the 1920 amendment of the Merchant Marine Act (“Jones Act”) (41 U. S. Stat. 1007; U. S. Code, tit. 46, § 688). Upon that subject the United States Supreme Court has had occasion to state — *1 This Court has specifically held that the Jones Act is to have a uniform application throughout the country, unaffected by ‘ local views of common law rules.’ ” (Garrett v. Moore-McCormack Co., 317 U. S. 239, 244.) We pass upon no other question.
The judgment should be affirmed, without costs.
Lotjghran, Ch. J., Lewis, Conway, Desmond, Dye, Ftjld and Froessel, JJ., concur.
Judgment affirmed.